Title: Thomas Jefferson to William Plumer, 21 June 1818
From: Jefferson, Thomas
To: Plumer, William


          
             Monticello June 21. 18.
          
          Th: Jefferson presents his compliments to Governor Plumer, and his thanks for the copy of his message, recieved yesterday. it is replete as usual with principles of wisdom. nothing needs correction with
			 all our legislatures so much as the unsound principles of legislation on which they act generally. the only remedy seems to be in an improved system of education. he is happy in every occasion of
			 saluting Govr Plumer with friendship and respect.
        